 

Exhibit 10.57

 

AMENDMENT NO. 1 TO

LIFE INSURANCE ENDORSEMENT METHOD

SPLIT DOLLAR PLAN AGREEMENT

 

This Amendment No. 1 to Life Insurance Endorsement Method Split Dollar Plan
Agreement (the “Amendment”) is made effective as of February 1, 2005, and is
entered into by and between Central Valley Community Bank, formerly named Clovis
Community Bank (the “Bank”) and                          (the “Insured” or
“Executive”), each a “Party” and together the “Parties.”

 

RECITALS

 

A.                                   The Parties entered into that certain Life
Insurance Endorsement Method Split Dollar Plan Agreement dated effective as of
June 7, 2000 (the “Agreement”).

 

B.                                     Pursuant to the terms of this Amendment,
the Parties wish to amend the Agreement.

 

AGREEMENT

 

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.                                       Polices Covered by the Agreement.  In
addition to the                                Insurance Company and the
                             Insurance Company policies identified in the
Agreement (the “2001 Policies”), the Agreement shall cover that certain life
insurance policy numbered                        issued by
                           on February 18, 2005 (the “New York Life Policy”),
and all references in the Agreement to the “policy” shall refer to the 2001
Policies and the                        Policy, except as specifically described
in this Amendment.

 

2.                                       Division of Death Proceeds.

 

(a)                                  Section VI (A) is hereby deleted in its
entirety and replaced with the following:

 

A.                                   Should the Insured be employed by the Bank
and die before the Executive attains age sixty-five (65), the Insured’s
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to the following:  (i) with respect to the 2001 Policies, an amount equal to
Four Hundred Sixty Six Thousand Dollars and No/00ths ($466,000.00), or one
hundred percent (100%) of the net at risk insurance portion of the proceeds of
the 2001 Policies, whichever amount is less; and (ii) with respect to the New
York Life Policy, an amount equal to Ninety-Seven Thousand One Hundred Ninety
Dollars and No/00ths ($97,190.00), or one hundred percent (100%) of the net at
risk insurance portion of the proceeds of the New York Life Policy, whichever
amount is less.  The net at risk insurance portion of each policy is the total
proceeds less the cash value of the policy.

 

--------------------------------------------------------------------------------


 

(b)                                 Section VI (B) is hereby deleted in its
entirety and replaced with the following:

 

B.                                     Should the Insured be employed by the
Bank, or retired from the Bank, and die on or subsequent to attaining the age of
sixty-five (65), the Insured’s beneficiary(ies), designated in accordance with
Paragraph III, shall be entitled to an amount equal to the following: (i) with
respect to the 2001 Policies, the amount as set forth in Exhibit A, attached
hereto and fully incorporated herein by reference, that corresponds to the age
of the Insured at the time of death, or one hundred percent (100%) of the net at
risk insurance portion of the proceeds, whichever amount is less; and (ii) with
respect to the New York Life Policy, the amount as set forth in Exhibit B,
attached hereto and fully incorporated herein by reference, that corresponds to
the age of the Insured at the time of death, or one hundred percent (100%) of
the net at risk insurance portion of the proceeds, whichever amount is less. 
The net at risk insurance portion of each policy is the total proceeds less the
cash value of the policy.

 

3.                                       Exhibit B.  Exhibit B, attached to this
Amendment, is hereby added to the Agreement as “Exhibit B.”

 

4.                                       References and Definitions. Upon
execution and delivery of this Amendment, all references in the Agreement to the
“Agreement,” and the provisions thereof, shall be deemed to refer to the
Agreement, as amended by this Amendment. All capitalized terms used herein and
not otherwise defined shall have the meanings given to them in the Agreement.

 

5.                                       No Other Amendments or Changes. Except
as expressly amended or modified by this Amendment, all of the terms and
conditions of the Agreement shall remain unchanged and in full force and effect.

 

Executed effective as of the date first written above.

 

BANK:

EXECUTIVE:

 

 

CENTRAL VALLEY COMMUNITY BANK

 

 

 

 

 

 

By:

/s/ Daniel Doyle

 

 

 

Name: Daniel Doyle

 

Title: President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------